These two cases are based upon the alleged negligence of the defendant, through his servant, in the operation of an automobile truck, which the plaintiffs claim caused the death of their respective decedents.
The cases, while tried separately, have been argued together, and we are informed by the defendant that he "specifically abandons all grounds of appeal other than those having to do with the constitutional question heretofore referred to."
The constitutional question referred to is that decided in Robinson v. Payne, No. 82 of this term of this court (ante p.
135), and was there decided adversely to the contention of the defendant in these cases, and that decision is controlling here.
Both judgments will be affirmed, with costs.
For affirmance — THE CHANCELLOR, CHIEF-JUSTICE, TRENCHARD, PARKER, KALISCH, BLACK, KATZENBACH, WHITE. HEPPENHEIMER, GARDNER, ACKERSON, VAN BUSKIRK, JJ. 12.
For reversal — None. *Page 287